







                                             Exhibit 10.3
    


EXECUTIVE EMPLOYMENT AGREEMENT
(Section 16 Named Executive Officer)
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 1st day of December, 2017 (the “Effective Date”) between Axon Enterprise,
Inc. (formally known as “TASER International, Inc.”), a Delaware Corporation,
(the “Company”), located at 17800 North 85th Street, Scottsdale, Arizona 85255
and Douglas Klint (the “Executive”).
RECITALS:
WHEREAS, the Company wishes to continue to employ Executive as its Executive
Vice President, General Counsel and Corporate Secretary on the conditions set
forth herein;
WHEREAS, Executive desires to be assured of certain minimum compensation from
Company for Executive’s services during the term of this Agreement and to be
protected, and compensated, in the event of any Change in Control (as defined
below) affecting the Company; and
WHEREAS, the Company desires to provide for the reasonable protection of the
Company’s confidential business and technical information which has been
developed by the Company in recent years and will be developed in the future at
substantial expense.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive each intend to be legally bound, covenant and agree as
follows:
AGREEMENT:
1.EMPLOYMENT. Upon the terms and conditions set forth in this Agreement,
Executive shall continue employment as the Company’s Executive Vice President,
General Counsel and Corporate Secretary. Except as expressly provided herein,
the termination of this Agreement by either party shall also terminate
Executive’s employment with the Company.


2.DUTIES. Executive shall be responsible for directing and managing the
Company’s legal operations and business and shall have such duties, authorities
and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties and responsibilities as the Company’s President shall
assign to Executive from time to time. Executive shall serve the Company
faithfully, loyally, honestly and to the best of Executive’s ability and shall
devote his/her full-time and best efforts to the Company.


3.OUTSIDE ACTIVITIES. Nothing in this Agreement shall preclude the Executive,
with the Company’s prior written approval, from engaging in civil, charitable or
religious activities, or from serving as a consultant to or on any board of
directors, managers or other board of advisors or companies or organizations
which will not present any direct conflict of interest with the Company, compete
with the Company, or adversely affect the performance of Executive’s duties
hereunder. Executive shall provide to the Company a list of current consulting
relationships or board memberships as of the Effective Date for the Company’s
review and written approval.


4.TERM. Subject to the provisions of Sections 6 and 10, Executive’s employment
shall commence on the Effective Date and continue for a period of one year (the
“Initial Term”). This Agreement will automatically renew and continue for
successive one year terms following the Initial Term (each a “Renewal Term”).
The Initial Term and any Renewal Terms are collectively referred to herein as
the “Term.” In any event, unless otherwise agreed to by the





--------------------------------------------------------------------------------





parties, this Agreement shall automatically terminate, without notice, when
Executive reaches seventy (70) years of age.


5.COMPENSATION.


(a)Base Salary. The Company shall pay Executive an initial annual base salary at
the monthly rate of $25,000 (equivalent to an annual rate of $300,000), payable
in substantially equal periodic installments, in accordance with the Company’s
standard payroll practices and applicable law (the “Base Salary”). Executive’s
Base Salary will be reviewed periodically by the Compensation Committee of the
Board of Directors (the “Committee”) and may be adjusted based on Executive’s
performance and any compensation review conducted by the Committee. Such review
will be based upon both individual and Company performance.


(b)Bonus Compensation. During the Term, Executive shall be eligible to
participate in any annual cash bonus program adopted by the Committee (the “Axon
Bonus Plan”). Executive’s target bonus award under the Axon Bonus Plan shall be
equal to $200,000. Whether Executive receives the entire annual cash bonus for
any calendar year will be determined by the Committee, in its sole discretion,
and depend on Executive and the Company’s attainment of the performance
objectives established by the Committee (i.e., the actual amount payable to
Executive may be more or less than the target amount). Any annual bonus paid to
Executive pursuant to this Agreement shall be paid not later than March 15 of
the calendar year following the calendar year in which such bonus was earned.
Executive must be employed on the date the bonus is paid to receive his/her
annual bonus.


(c)Equity Awards. During the Term, Executive shall be eligible to receive grants
of stock options, restricted stock units, and other forms of equity compensation
awards (time and/or performance based, collectively referred to as the “Equity
Awards”). Such Equity Awards, if any, shall be made in the sole discretion of
the Committee and will be subject to the terms and conditions established by the
Committee, the Company’s then existing equity incentive plan document, and the
award agreement that Executive must execute as a condition to receive the
awards.


(d)Fringe Benefits. During the Term, Executive shall be eligible to participant
in any benefit plans, including, but not limited to, retirement plans, 401(k)
savings plans, disability plans, life insurance plans and health, vision, and
dental plans available to other executive employees of Company. The terms and
conditions of Executive’s participation in such plans shall be set forth in the
relevant benefit plan documents. Executive shall also be entitled to take paid
time off (“PTO”) in accordance with the Company’s then existing PTO policy.


(e)Business Expenses. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, bear all customary reasonable and
necessary business expenses (including the advancement of certain expenses)
incurred by the Executive in performing his duties as an executive of the
Company, provided that Executive accounts promptly such expenses to Company in
the manner prescribed from time to time by the Company. Any expenses that are to
be reimbursed pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall: (i) be paid no
later than the last day of Executive’s tax year following the tax year in which
the expense was incurred; (ii) not affect or be affected by any other expenses
that are eligible for reimbursement in any other tax year of Executive; and
(iii) not be subject to liquidation or exchange for any other benefit.


(f)Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with Section 409A of the Code to the extent subject thereto and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered in compliance with Section 409A of the Code. Any
payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation for purposes of Section 409A unless otherwise required by
the Code. Notwithstanding anything in this Agreement to the contrary, if the
Company concludes that any of the payments described in Section 7 are subject to
Section 409A of the Code, such payments will not be made prior to Executive’s
“separation from service” as defined in Treasury Regulation Section
1.409A-1(h)(applying the default rules of Treasury Regulation Section
1.409A-1(h). In addition, if the payments described in Section 7 are subject to
Section 409A of the Code, and if Executive is a “specified employee” as defined
in Treasury Regulation Section 1.409A-1(i)(1) on the date of





--------------------------------------------------------------------------------





Executive termination of employment, then, to the extent required by Section
409A of the Code, the payments described in Section 7 shall be delayed and paid
on the first day of the seventh month following Executive’s Separation from
Service. Executive acknowledges that the Company makes no representations or
warranties regarding the tax treatment or tax consequences of any compensation,
benefits or other payments under this Agreement, including by operation of
Section 409A of the Code to the payments described in this Agreement. Neither
the time nor schedule of any payment under this Agreement may be accelerated or
subject to further deferral except as permitted by Section 409A of the Code and
Executive does not have any right to make any election regarding the time or
form of any payment due under this Agreement.


6.TERMINATION. Subject to the respective continuing obligations of the parties
pursuant to Sections 8 through 17, this Agreement may be terminated prior to the
expiration of its then remaining applicable Term as follows:


(a)By the Company. The Company may terminate this Agreement and Executive’s
employment under the following circumstances, and in any such case, the
compensation due and owing by the Company to Executive following any such early
termination of this Agreement shall be paid as set forth in Section 7:


(i)
For Cause. The Company may terminate this Agreement immediately for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as: (1) Executive’s
commission of fraud, misrepresentation, theft or embezzlement of Company assets;
(2) Executive’s violations of law or of Company policies material to the
performance of Executive’s duties; (3) Executive’s repeated insubordination or
failure to comply with any valid and legal directive of his/her supervisor; (4)
Executive’s engagement in dishonesty, illegal conduct, or misconduct, which is,
in each case, injurious to the Company or its affiliates; (5) Executive’s
conviction of, or plea of guilty or nolo contendere to a crime that constitutes
either a felony or a misdemeanor involving embezzlement, misappropriation, moral
turpitude or fraud, if such crime materially impairs the Executive's ability to
perform services for the Company or results in harm to the Company or its
affiliates; (6) Executive’s material breach of the provisions of this Agreement,
including specifically, without limitation, the restrictive covenant obligations
described in this Agreement or (7) the repeated failure to perform Executive’s
duties as required by Section 2 after written notice of such failure from
Company (other than any such failure resulting from incapacity due to physical
or mental illness); provided, however, in the event of any proposed termination
for Cause related to Executive’s poor performance, Executive’s termination shall
be effective upon the expiration of a thirty (30) day cure period following
written notice by the Company and a lack of adequate corrective action having
been undertaken by Executive to the reasonable satisfaction of the Company, in
its sole discretion, during such thirty (30) day cure period.



(ii)
Without Cause. The Company may terminate this Agreement without Cause by giving
eleven (11) months written notice to Executive.

 
(iii)
Death. If Executive should die during the Term of this Agreement, this Agreement
shall immediately terminate effective on the date of Executive’s death.



(iv)
Disability. If Executive’s becomes “Disabled” during the Term of this Agreement,
this Agreement shall immediately terminate on the effective date of Executive’s
Disability. For purposes of this Agreement, “Disability” and “Disabled” mean
that Executive is physically or mentally disabled from performing the essential
functions of Executive’s position, by reason of either: (1) Executive is unable
to perform Executive’s duties under this Agreement by reason of any medically
determinable physical or mental impairment that is expected to result in death
or is expected to last for a continuous period of not less than twelve (12)
months; or (2) Executive is, by reason of any medically determinable physical or
mental impairment that is expected to result in death or is expected to last for
a continuous period for not less than twelve (12) months, receiving income
replacement benefits for a period of not less than twelve (12) months under a
long-term disability insurance plan covering






--------------------------------------------------------------------------------





Executive. Notwithstanding anything expressed or implied above to the contrary,
the Company will fully comply with its obligations under the Americans with
Disabilities Act, and with any other applicable federal, state or local law,
regulation or ordinance, governing the employment of individuals with
disabilities.


(b)By Executive. Notwithstanding anything in this Agreement to the contrary,
express or implied, this Agreement and Executive’s employment may be terminated
by Executive as follows, and in any such case, the compensation due and owing by
the Company to Executive following any such early termination of this Agreement
shall be paid as set forth in Section 7:


(i)
For Good Reason. This Agreement may be terminated by Executive for “Good
Reason,” which shall be defined as: (1) a material reduction of Executive’s
duties, authority or responsibilities, in effect immediately prior to such
reduction; provided, however, that in the event of a Change in Control, the
differences in job title and duties that are normally occasioned by reason of an
acquisition of one company or by another and which do not actually result in a
material change in duties, authority and responsibilities inconsistent with
Executive’s prior position with the acquired company shall not constitute “Good
Reason;” and further provided that, absent a Change in Control, changes by the
Company’s Board of Directors to Executive’s specific job duties or reporting
relationships which do not materially diminish Executive’s authority and
responsibilities shall not constitute Good Reason; (2) a material reduction of
Executive’s then-existing Base Salary; or (3) the Company’s material breach of
this Agreement. Notwithstanding the foregoing, no termination by Executive shall
constitute a termination for Good Reason unless: (x) Executive gives the Company
notice of the existence of the condition constituting Good Reason within thirty
(30) days following the initial occurrence thereof; (y) the Company does not
remedy or cure the Good Reason condition within thirty (30) days of receiving
such notice described in (x); and (z) Executive terminates employment within
thirty (30) days following the end of the cure period described in (y).



(ii)
At any time, without Good Reason. Executive may terminate this Agreement for any
reason or no reason whatsoever by giving sixty (60) days written notice to the
Company (which notice period may be waived, in writing, by the Company).



7.
COMPENSATION PAYABLE FOLLOWING EARLY TERMINATION.



(a)In the event of any termination by the Company pursuant to Section 6(a),
Executive’s shall be entitled to the following:


(i)
For Cause. If the Company terminates Executive for Cause, Executive’s Base
Salary shall immediately cease as of the termination date and Executive shall be
entitled to: Executive’s earned and unpaid Base Salary through the termination
date, reimbursement for any accrued (but unpaid) expenses through the
termination date, and the vested employee benefits, if any, to which Executive
is entitled pursuant to the terms and conditions of the Company’s benefit plans
(the “Accrued Obligations”).



(ii)
Without Cause. If the Company terminates Executive’s employment without Cause,
and if Executive signs (and does not revoke) the release described in Section
13, Executive shall be entitled to the Accrued Obligations and a cash severance
payment equal to one (1) month of Executive’s then Base Salary (the “Severance
Benefit”), payable in substantially equal periodic installments, in accordance
with the Company’s standard payroll practices, with the first installment due
during the first payroll period following the expiration of the release
revocation period described in Section 13, below. In addition, if Executive
signs, and does not revoke the release, he/she shall receive a pro rata portion
of the annual cash bonus






--------------------------------------------------------------------------------





Executive would have received pursuant to the then existing Axon Bonus Plan had
he/she continued employment through the end of the calendar year in which
Executive’s termination of employment occurs, with such amount paid to Executive
at the same time and in the same manner other participants in the Axon Bonus
Plan receive their bonuses and, to the extent permitted by the applicable equity
incentive plan document, any previously awarded but unvested stock options and
restricted stock units (both time and performance-based) shall immediately vest
on the date the release becomes effective.


(iii)
Death. In the event of Executive’s death, and if Executive’s spouse (or
representative of his/her estate) signs (and does not revoke) the release
described in Section 13, Executive’s spouse (or estate) shall be entitled to the
Accrued Obligations and the Severance Benefit (except the amount of the
Severance Benefit shall be increased from one (1) month to eighteen (18)
months), with the first installment due for the first payroll period following
the expiration of the release revocation period described in Section 13, below.
In addition, if Executive’s spouse (or estate) signs, and does not revoke the
release, he/she shall receive a pro rata portion of the annual cash bonus
Executive would have received pursuant to the then existing Axon Bonus Plan had
he/she continued employment through the end of the calendar year in which
Executive’s death occurs, with such amount paid to Executive at the same time
and in the same manner other participants in the Axon Bonus Plan receive their
bonuses and, to the extent permitted by the applicable equity incentive plan
document, any previously awarded (but unvested) stock options and restricted
stock units (both time and performance-based) shall immediately vest on the date
the release becomes effective.



(iv)
Disability. In the event of Executive’s Disability, and if Executive signs (and
does not revoke) the release described in Section 13, Executive shall be
entitled to the Accrued Obligations and the Severance Benefit (except the amount
of the Severance Benefit shall be increased from one (1) to eighteen (18)
months), with the first installment due for the first payroll period following
the expiration of the release revocation period described in Section 13, below.
In addition, if Executive signs, and does not revoke the release, he/she shall
receive a pro rata portion of the annual cash bonus Executive would have
received pursuant to the then existing Axon Bonus Plan had he/she continued
employment through the end of the calendar year in which Executive’s termination
of employment occurs, with such amount paid to Executive at the same time and in
the same manner other participants in the Axon Bonus Plan receive their bonuses
and, to the extent permitted by the applicable equity incentive plan document,
any previously awarded but unvested stock options and restricted stock units
(both time and performance-based) shall immediately vest on the date the release
becomes effective.



(v)
Any payments made pursuant to this subsection shall first be provided and paid
pursuant to the Company’s existing disability policy, as then in effect, and
then will be further supplemented by the Company as provided for in this
subsection.



(b)In the event of any termination by Executive pursuant to Section 6(b),
Executive shall be entitled to the following:


(i)
Good Reason. If Executive terminates his/her employment for Good Reason, and if
Executive signs (and does not revoke) the release described in Section 13,
Executive shall be entitled to the Accrued Obligations and the Severance Benefit
(except the amount of the Severance Benefit shall be increased from one (1)
month to twelve (12) months), with the first installment due for the first
payroll period following the expiration of the release revocation period
described in Section 13, below. In addition, if Executive signs, and does not
revoke the release, he/she shall receive a pro rata portion of the annual cash
bonus Executive would have received pursuant to the then existing Axon Bonus
Plan had he/she continued employment through the end of the calendar year in
which Executive’s termination of






--------------------------------------------------------------------------------





employment occurs, with such amount paid to Executive at the same time and in
the same manner other participants in the Axon Bonus Plan receive their bonuses
and, to the extent permitted by the applicable equity incentive plan document,
any previously awarded (but unvested) stock options and restricted stock units
(both time and performance-based) shall immediately vest on the date the release
becomes effective.


(ii)
Resignation without Good Reason. If Executive resigns his/her employment without
Good Reason, Executive shall be entitled to the Accrued Obligations except as
provided in Section 10, Change of Control.



8.CONFIDENTIAL INFORMATION.


(a)Executive agrees to maintain the confidentiality of and not use, directly or
indirectly, confidential and proprietary information of the Company.
Confidential information includes but not limited to: (i) matters of a technical
nature such as materials, models, devices, products, trade secret processes,
techniques, data, formulas, inventions (whether or not patentable),
specifications and characteristics of products and services planned or being
developed; (ii) research subjects, methods and results; (iii) matters of a
business nature such as information about costs, margins, pricing policies,
markets, sales, suppliers, customers, product plans and marketing plans or
strategies; (iv) recorded communication; or (v) other information of a similar
nature that is not generally disclosed to the public (“Confidential
Information”). Executive represents that Executive will return all Company
Confidential Information in Executive’s possession to the Company upon
termination of his/her employment with the Company.


(b)Executive agrees that, following his/her termination of employment for any
reason, he/she will not directly or indirectly, alone or as a partner, officer,
director, or shareholder of any other firm or entity, use the Confidential
Information to solicit or attempt to influence any client, customer or other
person to direct its purchase of products or services away from the Company.


(c)The parties agree to maintain absolute confidentiality and secrecy concerning
the terms of this Agreement and will not reveal, or disseminate by publication
in any manner whatsoever this document or any matters pertaining to it to any
other person except (i) Executive may disclose this Agreement to potential
employers, in order to comply with his obligations contained herein; and (ii) as
required by legal process or SEC rules (including, without limitation, any SEC
rules designed to protect “whistle blower”); and (iii) this Agreement does not
limit Executive’s ability to communicate with any government agencies regarding
matters within their jurisdiction or otherwise participate in any investigation
or proceeding that may be conducted by any government agency, including
providing documents or other information, without notice, to the government
agencies. This confidentiality provision does not apply to communications
necessary between Company management, its attorneys and auditors or members of
its Board of Directors, Executive’s immediate family members, attorneys, or
legal and financial planners or tax preparers who are also bound by this
confidentiality provision. Nothing in this Agreement shall prevent Executive
from the disclosure of confidential Information or trade secrets that: (i) is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In the event that Executive files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose Confidential Information or trade secrets related to the suspected
violation of law or alleged retaliation to Executive’s attorney and use the
Confidential Information or trade secrets in the court proceeding if Executive
or Executive’s attorney: (i) files any document containing Confidential
Information or trade secrets under seal; and (ii) does not disclose the
Confidential Information or trade secrets, except pursuant to court order. The
Company provides this notice in compliance with the Defend Trade Secrets Act of
2016.


(d)All information which Executive has a reasonable basis to consider
Confidential Information or which is treated by Company as being Confidential
Information shall be presumed to be Confidential Information, whether originated
by Executive, or by others, and without regard to the manner in which Executive
obtains access to such information.





--------------------------------------------------------------------------------





(e)Executive agrees that the Company shall have the right to notify any future
or prospective employers, or individuals or entities with whom Executive may be
entering into a contractual relationship, of the provisions of this Section 8
for purposes of ensuring that the Company’s interests are protected.
 
9.INVENTIONS.  


(a)For purposes of this Section 9, the term “Inventions” means discoveries,
improvements and ideas (whether or not in writing or reduced to practice) and
works of authorship, whether or not patentable or copyrightable: (i) which
relate directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development; (ii) which result from any
work performed by Executive for Company; (iii) for which equipment, supplies,
facilities or trade secret information of Company is utilized; or (iv) which
were conceived or developed during the time Executive was obligated to perform
the duties described in Section 2.


(b)Executive agrees that all Inventions made, authored or conceived by
Executive, either solely or jointly with others, during Executive’s employment
with Company (except as otherwise provided above), shall be the sole and
exclusive property of Company. Upon termination of this Agreement, Executive
shall turn over to a designated representative of Company all property in
Executive’s possession and custody belonging to Company. Executive shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of Company which came into Executive’s possession at any time during the
Term of this Agreement.


(c)Executive is hereby notified that this Agreement does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of Company was used and which was developed initially on Executive’s
own time and: (i) which does not relate: (1) directly to the business of
Company; or (2) to Company’s actual or demonstrably anticipated research,
development or products; or (ii) which does not result from any work performed
by Executive for the Company.


10.CHANGE IN CONTROL.


(a)General. It is expressly recognized that Executive’s position with the
Company and agreement to be bound by the terms of this Agreement represent a
commitment in terms of Executive’s personal and professional career which cannot
be reduced to monetary terms, and thus, necessarily constitutes a forbearance of
options now and in the future open to Executive in Company’s areas of endeavor.
This Section 10 is intended to allay any concerns Executive may have in
connection with a potential Change in Control. For purposes of this Agreement,
“Change in Control” shall have the meaning ascribed to it in the Company’s 2016
Stock Incentive Plan (or any successor equity incentive plan adopted by the
Company in the future).


(b)Termination by Executive upon Change in Control. It is expressly recognized
by the parties that a Change of Control may result in alteration or diminishment
of Executive's position, reporting relationships and responsibilities, even if
such alteration or diminishment does not meet the definition of “Good Reason”.
Therefore, if, during the term of this Agreement, there shall occur, with or
without the consent of Company, any Change in Control, Executive shall have an
exclusive option to terminate this Agreement on twenty (20) calendar days'
notice to the Company which notice must be received within a period of ninety
(90) days from the date of closing of the Change of Control. Provided that
Executive provides the notice of termination to the Company specified above and
provided such Change in Control is consummated and closed by such third-party
purchaser, and if Executive signs (and does not revoke) the release described in
Section 13, Executive shall be entitled to receive:


(i)
The Accrued Obligations and the Severance Benefit (except the amount of the
Severance Benefit shall be increased from one (1) month to thirty-six (36)
months), payable in substantially equal periodic installments, in accordance
with the Company’s standard payroll practices, with the first installment due
during the first payroll period following the expiration of the release
revocation period described in Section 13, below.






--------------------------------------------------------------------------------





(ii)
A pro rata portion of the annual cash bonus Executive would have received
pursuant to the then existing Axon Bonus Plan (or any successor plan) had he/she
continued employment through the end of the calendar year in which Executive’s
termination of employment occurs, with such amount paid to Executive at the same
time and in the same manner other participants in the Axon Bonus Plan (or any
successor plan) receive their bonuses.



(iii)
To the extent permitted by the then existing equity incentive plan document, any
previously awarded (but unvested) stock options, restricted stock units (both
time and performance-based), and other forms of equity that may have been
previously awarded to Executive shall immediately vest on the date the release
becomes effective and, to the extent permitted by Section 409A of the Code,
shall become immediately payable and/or exercisable within ten (10) days
following the expiration of the release revocation period.



(iv)
An additional lump sum cash payment equal to twelve (12) times the monthly
amount that is charged to COBRA qualified beneficiaries for the same medical and
dental coverage options elected by Executive (and his/her dependents)
immediately prior to the termination date, with such amount payable during the
first payroll period following the expiration of the release revocation period
described in Section 13.



(c)Termination by the Company Prior to a Change in Control. If, during the Term
of this Agreement, Executive’s employment is terminated without Cause during the
six (6) month period preceding a Change in Control at the request of a third
party purchaser in contemplation of such Change in Control, and such Change in
Control is consummated by such third-party purchaser, upon the closing of such
Change in Control, if Executive signs (and does not revoke) the release
described in Section 13, Executive shall be entitled to receive:


(i)
The Accrued Obligations and the Severance Benefit (except the amount of the
Severance Benefit shall be increased from one (1) month to thirty-six (36)
months), payable in substantially equal periodic installments, in accordance
with the Company’s standard payroll practices, with the first installment due
during the first payroll period following the expiration of the release
revocation period described in Section 13, below.



(ii)
A pro rata portion of the annual cash bonus Executive would have received
pursuant to the then existing Axon Bonus Plan (or any successor plan) had he/she
continued employment through the end of the calendar year in which Executive’s
termination of employment occurs, with such amount paid to Executive at the same
time and in the same manner other participants in the Axon Bonus Plan (or any
successor plan) receive their bonuses.



(iii)
To the extent permitted by the then existing equity incentive plan document, any
previously awarded (but unvested) stock options, restricted stock units (both
time and performance-based), and other forms of equity that may have been
previously awarded to Executive shall immediately vest on the date the release
becomes effective and, to the extent permitted by Section 409A of the Code,
shall become immediately payable and/or exercisable within ten (10) days
following the expiration of the release revocation period.



(iv)
An additional lump sum cash payment equal to twelve (12) times the monthly
amount that is charged to COBRA qualified beneficiaries for the same medical and
dental coverage options elected by Executive (and his/her dependents)
immediately prior to the termination date, with such amount payable during the
first payroll period following the expiration of the release revocation period
described in Section 13.



(d)Termination Following a Change in Control. If, during the Term, a Change in
Control shall occur, and if Executive’s employment is terminated by the Company
(or its successor) without Cause or Executive terminates





--------------------------------------------------------------------------------





his/her employment for Good Reason during the thirty-six (36) month period
following such Change in Control, if Executive signs (and does not revoke) the
release described in Section 13, Executive shall be entitled to receive:


(i)
The Accrued Obligations and the Severance Benefit (except the amount of the
Severance Benefit shall be increased from one (1) month to thirty-six (36)
months), payable in substantially equal periodic installments, in accordance
with the Company’s standard payroll practices, with the first installment due
during the first payroll period following the expiration of the release
revocation period described in Section 13, below.



(ii)
A pro rata portion of the annual cash bonus Executive would have received
pursuant to the then existing Axon Bonus Plan (or any successor plan) had he/she
continued employment through the end of the calendar year in which Executive’s
termination of employment occurs, with such amount paid to Executive at the same
time and in the same manner other participants in the Axon Bonus Plan (or any
successor plan) receive their bonuses.



(iii)
To the extent permitted by the then existing equity incentive plan document, any
previously awarded (but unvested) stock options, restricted stock units (both
time and performance-based), and other forms of equity that may have been
previously awarded to Executive shall immediately vest on the date the release
becomes effective and, to the extent permitted by Section 409A of the Code,
shall become immediately payable and/or exercisable within ten (10) days
following the expiration of the release revocation period.



(iv)
An additional lump sum cash payment equal to twelve (12) times the monthly
amount that is charged to COBRA qualified beneficiaries for the same medical and
dental coverage options elected by Executive (and his/her dependents)
immediately prior to the termination date, with such amount payable during the
first payroll period following the expiration of the release revocation period
described in Section 13.



11.Executive Covenants. In consideration of Executive’s continued employment
with the Company and the benefits and payments described in this Agreement,
Executive agrees to comply with and adhere to the following covenants during
Executive’s period of employment with the Company, including during any notice
period of termination of employment and during a period of twelve (12) months
commencing upon termination of Executive’s employment with the Company for any
reason:


(a)Covenant Not to Compete. Executive agrees that during the Term of this
Agreement, including the notice of termination of employment periods specified
in this Agreement and during the twelve (12) month period following termination
of Executive’s employment with the Company for any reason (the “Non-Compete
Period”), he/she will not, directly or indirectly, own, control, manage,
operate, or act for or on behalf of, assist in, engage in, have any financial
interest in, or participate in any way, including as an owner, partner,
employee, officer, agent, board member, consultant, advisor, volunteer,
shareholder or investor in any entity, person, business or enterprise that is
engaged in the design, manufacture, marketing, selling, importing, exporting,
servicing or supporting of less lethal weapons, law enforcement cameras, digital
evidence management, Record Management Systems, machine learning, artificial
intelligence or any other technology or products that the Company is engaged
in or is on the roadmap to enter over the Non-Compete Period at the time of
termination of employment; or related professional services marketed, sold or
provided to public safety customers in connection with the products mentioned
above throughout the world (the “Axon Business”).


Executive acknowledges that his/her continued employment with the Company and
the payments specified in this Agreement are sufficient consideration for this
covenant not to compete. Executive further acknowledges that Axon is engaged in
marketing and selling its products throughout the world and that this Covenant
Not to Compete is necessary and reasonable to protect the Company and that the
Company will suffer irreparable harm and other damages in the event of a breach
of this provision. Executive acknowledges that his/her training and experience
have prepared him/her for employment or other business opportunities to sell
product and perform services for businesses





--------------------------------------------------------------------------------





other than those in the Axon Business. Accordingly, Executive acknowledges that
the restrictions contained in this covenant not to compete will not unduly
prevent him from obtaining employment or business opportunities other than in
the Axon Business. Executive also acknowledges that the time, scope and the
geographic area of this Covenant Not to Compete are reasonable and necessary to
protect the interests of the Company and the Axon Business.
(b)No Solicitation of Customers. Executive shall not contact, or cause to be
contacted, directly or indirectly, or engage in any form of oral, verbal,
written, recorded, transcribed, or electronic communication with any Customer
for the purposes of conducting business that is competitive or similar to that
of the Company or for the purpose of disadvantaging the Company’s business in
any way. It is not a breach of this subsection for Executive to respond to an
unsolicited inquiry from a Customer by informing that Customer that “I am
subject to a contractual restriction and am unable to assist you,” or words of
similar effect. For purposes of this Agreement, “Customer” shall mean all
persons or entities that have used or inquired of the Company’s services
concerning Covered Business at any time during the Term. Executive acknowledges
and agrees that the Company’s list of Customers was cultivated with great effort
and secured through the expenditure of considerable time and money by the
Company.


(c)Covenant Not to Recruit and Hire. Executive shall not: (i) directly or
indirectly hire, solicit, or recruit, or attempt to hire, solicit, or recruit,
any employee of the Company to leave their employment with the Company, nor
shall Executive contact any employee of the Company, or cause an employee of the
Company to be contacted, for the purpose of leaving employment with the Company;
or (ii) solicit, encourage, or induce, or cause to be solicited, encouraged or
induced, directly or indirectly, any supplier, vendor or contractor who
conducted business with the Company at any time during the two-year period
preceding the termination of Executive’s employment with the Company, to
terminate or adversely modify any business relationship with the Company or not
to proceed with, or enter into, any business relationship with the Company, nor
shall Executive otherwise interfere with any business relationship between the
Company and any such supplier, vendor or contractor.


(d)Covenant Not to Disparage. Executive agrees not to make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, including but not limited to any statements made via social media, on
websites or blogs, that defame, disparage or in any way criticize the personal
or business reputation, practices, or conduct of the Company, or any of its
affiliates, its directors, officers, employees, or its products. Executive
acknowledges and agrees that this prohibition extends to statements, written or
verbal, made to anyone, including but not limited to, the news media, any member
of the Board of Directors or advisory board, competitors, vendors, employees
(past and present) and clients.


(e)Acknowledgements. Executive further acknowledges that his/her fulfillment of
the obligations contained in this Agreement, including, but not limited to, his
obligation neither to disclose nor to use Company Confidential Information other
than for the Company’s exclusive benefit and his/her obligations not to compete
and not to solicit contained in subsections (a) and (b) above, is necessary to
protect Company Confidential Information and, consequently, to preserve the
value and goodwill of the Company. The covenants set forth in subsections (a)
through (e) above are necessarily of a special, unique and extraordinary nature,
and the loss arising from a breach thereof cannot reasonably and adequately be
compensated by money damages, as such breach will cause the Company to suffer
irreparable harm. Accordingly, in the event of any breach or threatened breach
of any of the covenants set forth in this subsections (a) through (e) above, the
Company will be entitled to seek an injunctive or other extraordinary relief
from a court of competent jurisdiction to restrain the violation or threatened
violation of such covenants by Executive or any person acting for or with
Executive in any capacity. The remedy set forth herein will be cumulative and
not in limitation of any other available remedies.


The covenants contained in subsections (a) through (e) above shall be construed
as a series of separate covenants, one for each city, county and state of any
geographic area in which the Company sold products or services. In the event
that the provisions of subsections (a) through (e) above are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the court does not exercise the power granted to it in the prior sentence,
Executive and the Company agree to replace such invalid or unenforceable





--------------------------------------------------------------------------------





term or provision with a valid and enforceable term or provision that will
achieve, to the extent possible, the economic, business and other purposes of
such invalid or unenforceable term.
12.NO ADEQUATE REMEDY. The parties declare that is impossible to measure in
money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
person against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such person shall
not urge in any such action or proceeding the claim or defense that such party
has an adequate remedy at law.


13.GENERAL RELEASE OF CLAIMS BY EXECUTIVE. To receive the severance and/or
benefits described in Section 7 or Section 10, Executive (or Executive’s spouse
or estate, if applicable) must no later than sixty (60) days following his/her
termination date (or in the case of Section 10(b), no later than sixty (60) days
following the date of the Change in Control), execute (and not revoke) a release
in substantially the form attached hereto as Exhibit A. The release shall be
provided to Executive prior to, or within, five (5) days following his/her
termination (or a Change in Control, if applicable). Executive (or Executive’s
spouse or estate, if applicable) shall have twenty-one (21) days following the
date on which the release is given to Executive (or Executive’s spouse or
estate, if applicable) to sign and return the release to the Company. After
return to the Company, Executive (or Executive’s spouse or estate, if
applicable) shall have seven (7) days to revoke the release. Notwithstanding
anything in this Agreement to the contrary, if the Company concludes, in the
exercise of its discretion, that the severance and/or benefits are subject to
Section 409A of the Code, and if the consideration period described in the
release, plus the revocation period described in the release spans two (2)
calendar years, the severance payments and benefits shall not begin to be paid
to Executive (or Executive’s spouse or estate, if applicable) until the second
calendar year.


14.COMPANY PROPERTY. All computers, tablets, phones, equipment, records, files,
records, lists (including computer generated lists), data, drawings, documents,
equipment and similar items relating to the Company’s business that Executive
generated or received from the Company remains the Company’s sole and exclusive
property. Executive further represents that Executive has not copied or caused
to be copied, printout, or caused to be printed out any documents or other
material originating with or belonging to the Company. Executive agrees to
promptly return to the Company all property of the Company in Executive’s
possession upon termination of his employment with the Company including all
Company documents, equipment, or other materials.


15.EXECUTIVE WARRANTIES AND REPRESENTATIONS. Executive warrants and represents
that:


(a)Except as otherwise provided in this Agreement, Company has paid all wages,
bonuses and any and all other benefits due to Executive up to the date that
Executive has signed this Agreement;


(b)Throughout Executive’s employment, up to the date that Executive has signed
this Agreement, Executive was fully and appropriately compensated for all hours
worked in accordance with the Fair Labor Standards Act and other applicable
laws, if any;


(c)Up to the date that Executive has signed this Agreement, Executive has been
provided with all leave to which Executive is entitled under the Company policy
and applicable law, including but not limited to the Family and Medical Leave
Act;


(d)Executive has carefully read and fully understands the terms and conditions
of this Agreement;


(e)Executive is not waiving rights or claims that may arise after the date this
Agreement is executed;


(f)Executive is executing this Agreement knowingly and voluntarily, without any
duress, coercion or undue influence by the Company, its representatives, or any
other person;







--------------------------------------------------------------------------------





(g)Executive has not relied upon any representations or statements made by the
Company or its representatives which are not specifically set forth in this
Agreement;


(h)Executive has had ample opportunity to consult with an attorney of
Executive’s choice and to have that attorney review and explain to Executive the
terms of this Agreement and its consequences before executing this Agreement;


(i)Executive has the capacity to act on Executive’s own behalf and on behalf of
all who might claim through Executive to bind them to the terms and conditions
of this Agreement;


(j)Executive has pending no claim, complaint, grievance or any document with any
federal or state agency or any court seeking money damages or relief against the
Company; and


(k)The benefits in this Agreement constitute good and valuable consideration and
Executive is fully satisfied with the terms and conditions of this Agreement.


16.COOPERATION. Executive agrees, during the Term and all time thereafter, to
cooperate with Company regarding any claims, litigation, or related matters
involving Company, including providing truthful: (a) information by phone,
email, or otherwise upon reasonable request; and (b) testimony by deposition or
in court as may be reasonably required, with Company paying reasonable
compensation, travel and per diem expenses.


17.MISCELLANEOUS.


(a)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of all successors and assigns of the Company, whether by way of merger,
consolidation, operation of law, assignment, purchase or other acquisition of
substantially all of the assets or business of Company and shall only be
assignable under the foregoing circumstances and shall be deemed to be
materially breached by Company if any such successor or assign does not
absolutely and unconditionally assume all of Company’s obligations to Executive
hereunder. Any such successor or assign shall be included in the term “Company”
as used in this Agreement.


(b)Notices. All notices, requests and demands given to, or made, pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address which:


(i)
In the case of Company shall be:



Axon Enterprise, Incorporated
17800 North 85th Street
Scottsdale, Arizona 85255


(ii)
In the case of Executive shall be:



Executive’s current address on file with the Company
Either party may, by notice hereunder, designate a change of address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the fifth business
day thereafter, or when it is actually received, whichever is sooner.
(c)Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.


(d)Governing Law. The validity, construction, rights, obligations, remedies and
performance of this Agreement shall be governed by the laws of the State of
Arizona. The parties agree that any action or proceeding initiated to enforce
this Agreement shall be brought solely in the State of Arizona. Any dispute
involving or affecting





--------------------------------------------------------------------------------





this agreement, or the services to be performed shall be determined and resolved
by binding arbitration in the County of Maricopa, State of Arizona, in
accordance with the Rules of the American Arbitration Association then in
effect, and with applicable law. BY SIGNING THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. Both parties will bear their own costs, attorneys’
fees and other expenses incurred in connection with the preparation and/or
review of this Agreement. Should Executive or the Company employ an attorney to
enforce any of the provisions of this Agreement, or to recover damages for the
breach of any terms of this Agreement, the prevailing party shall be entitled to
recover all reasonable costs, damages and expenses, including attorneys’ fees
incurred or expended in connection therewith. The phrase “prevailing party”
shall mean the party who is determined in the proceeding to have prevailed or
who prevails by dismissal, default, judgment, or otherwise.


(e)Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


(f)Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any right or remedy
granted hereby or by any related document or by law.


(g)No Conflicting Business. Executive agrees that he will not, during the Term
of this Agreement, transact business with the Company personally, or as an
agent, owner, partner, shareholder of any other entity; provided, however,
Executive may enter into any business transaction that is, in the opinion of the
Company’s Board of Directors, reasonable, prudent or beneficial to the Company,
so long as any such business transaction is at arms-length as though between
independent and prudent individuals and is ratified and approved by the
Company’s Board of Directors.


(h)Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Executive under
the terms of this Agreement. Executive agrees and understands that Executive is
responsible for payment, if any, of local, state and federal taxes on the sums
paid by the Company and any penalties or assessments.


(i)Entire Agreement. This Agreement contains the complete, entire understanding
of the parties. In executing this Agreement, neither party relies on any term,
condition, promise or representation other than those expressed in this
Agreement. This Agreement supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter of this
Agreement and all prior employment agreements are deemed cancelled and
terminated. This Agreement is intended to be effective in its entirety and if
any provision of this Agreement is determined to be invalid or otherwise
unenforceable, then the entire Agreement shall be deemed invalid or
unenforceable.


(j)Counterparts. This Agreement shall be executed in at least two counterparts,
each of which shall constitute an original, but both of which, when taken
together, will constitute one in the same instrument.


(k)Amendment. This Agreement may be modified only by written agreement executed
by both parties hereto.


18.SECTION 280G OF THE CODE. Sections 280G and 4999 of the Code may place
significant tax burdens on both Executive and the Company if the total payments
made to Executive due to certain change in control events described in Section
280G of the Code (the “Total Change in Control Payments”) equal or exceed
Executive’s 280G Cap. For this purpose, Executive’s “280G Cap” is equal to
Executive’s average annual compensation in the five (5) calendar years preceding
the calendar year in which the change in control event occurs (the “Base Period
Income Amount”) times three (3). If the Total Change in Control Payments equal
or exceed the 280G Cap, Section 4999 of





--------------------------------------------------------------------------------





the Code imposes a 20% excise tax (the “Excise Tax”) on all amounts in excess of
one (1) times Executive’s Base Period Income Amount. In determining whether the
Total Change in Control Payments will equal or exceed the 280G Cap and result in
the imposition of an Excise Tax, the provisions of Sections 280G and 4999 of the
Code and the applicable Treasury Regulations will control over the general
provisions of this Section 18. All determinations and calculations required to
implement the rules set forth in this Section 18 shall take into account all
applicable federal, state, and local income taxes and employment taxes (and for
purposes of such calculations, Executive shall be deemed to pay income taxes at
the highest combined federal, state and local marginal tax rates for the
calendar year in which the Total Change in Control Payments are to be made, less
the maximum federal income tax deduction that could be obtained as a result of a
deduction for state and local taxes (the “Assumed Taxes”)).


(a)Subject to the “best net” exception described in Section 18(b), in order to
avoid the imposition of the Excise Tax, the total payments to which Executive is
entitled under this Agreement or otherwise will be reduced to the extent
necessary to avoid equaling or exceeding the 280G Cap, with such reduction first
applied to the cash severance payments that Executive would otherwise be
entitled to receive pursuant to this Agreement and thereafter applied in a
manner that will not subject Executive to tax and penalties under Section 409A
of the Code.


(b)If Executive’s Total Change in Control Payments minus the Excise Tax and the
Assumed Taxes (payable with respect to the amount of the Total Change in Control
Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with respect to
the amount of the 280G Cap), then the total payments to which Executive is
entitled under this Agreement or otherwise will not be reduced pursuant to
Section 18(a). If this “best net” exception applies, Executive shall be fully
responsible for paying any Excise Tax (and income or other taxes) that may be
imposed on Executive pursuant to Section 4999 of the Code or otherwise.


(c)The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 18. The
Consultant shall provide detailed supporting calculations to both the Company
and Executive and all fees and expenses of the Consultant shall be borne by the
Company. If the provisions of Section 280G and 4999 of the Code are repealed
without succession, this Section 18 shall be of no further force or effect. In
addition, if this provision does not apply to Executive for whatever reason,
this Section shall be of no further force or effect.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered the day and year first above written.
AXON ENTERPRISE, INCORPORATED
_______________________________________
Patrick W. Smith
Its: Chief Executive Officer


EXECUTIVE
_______________________________________
Douglas Klint
    





















--------------------------------------------------------------------------------





Exhibit A


Form of Release Agreement


This Confidential Severance Agreement and General Release (“Release”) is made
and entered into by and between Douglas Klint (“Employee”) and Axon Enterprise,
Inc. (formally known as “TASER International, Inc.”), a Delaware Corporation
(“AXON” or the “Company”) (Employee and AXON are collectively referred to as the
“Parties” and separately as a “Party”). This Release is intended to settle and
dispose of all liability, rights, claims, demands, actions or causes of action
that Employee may have against AXON and/or its current or former shareholders,
principals, parent companies, subsidiaries, affiliated companies, divisions,
directors, officers, employees, staff, agents, contractors, assigns, affiliates,
attorneys, predecessors, successors, indemnitors, insurers, and all those for
whom the above referenced parties may have legal responsibility (collectively
referred to as the “Released Parties”).
RECITALS
A.    Employee and AXON mutually agree that Employee’s employment with the
Company will terminate effective __________________.
B.    In consideration for the severance benefits described in the Executive
Employment Agreement entered into by and between AXON and Employee dated
____________, 2017 (the “Employment Agreement”), Employee agrees as follows:
COVENANTS
NOW, THEREFORE, IN CONSIDERATION of the covenants, agreements, recitals and
promises provided and identified herein, the sufficiency of which is expressly
acknowledged, the Parties agree as follows:
1.    Severance. Provided that Employee signs and complies with this Release and
has not exercised his/her right of revocation pursuant to section 2(b)(ii), AXON
agrees to pay to Employee the severance and benefits described in the Employment
Agreement (the “Severance Benefits”), at the times, and subject to the terms and
conditions set forth in the Employment Agreement. Employee acknowledges and
agrees that he/she would not otherwise have been entitled to the Severance
Benefits had he/she not elected to sign this Release. Employee acknowledges that
he/she has been paid all of his/her salary, wages, bonuses, accrued vacation and
paid time off (if applicable), commissions, referral fees, penalties, benefits,
or any other monies owed to Employee by or from any of the Released Parties,
he/she is owed (and shall be owed in the future) nothing further from any of the
Released Parties.


1.
Employee’s Release. In consideration of the covenants set forth herein:



(a)
Full Release and Waiver. Employee, on behalf of himself/herself, his/her marital
community, if any, and his/her heirs and assigns, irrevocably, unconditionally,
and expressly releases, waives, acquits, and forever discharges the Released
Parties from any and all claims, complaints, causes of action, liabilities,
obligations, agreements, controversies, damages, suits, rights, costs, losses,
debts, expenses, and demands of any kind (including attorneys’ fees and costs
actually incurred) of any nature whatsoever, whether known or unknown, suspected
or unsuspected which Employee has, ever has had, or may have and which are based
on acts or omissions which Employee knew or should have known about at the time
of the signing of this Release. This FULL RELEASE AND WAIVER includes, without
limitation and to the fullest extent permitted by law, all rights and claims
arising under the following laws, as amended: Title VII of the Civil Rights Act;
Civil Rights Act of 1866 (Section 1981); Lilly Ledbetter Fair Pay Act; Fair
Credit Reporting Act; Labor Management Relations Act; Equal Pay Act; Americans
with Disabilities Act; Age Discrimination in Employment Act; Fair Labor
Standards Act; Older Workers Benefits Protection Act; Family Medical Leave Act;
Rehabilitation Act; Occupational Safety and Health Act and its state equivalent;
Genetic Information Nondiscrimination Act; Pregnancy Discrimination Act; False
Claims Act; Sarbanes-Oxley Act; Employment Retirement Income Security Act;
National Labor Relations Act; Health Insurance






--------------------------------------------------------------------------------





Portability and Accountability Act; Arizona Civil Rights Act; Arizona Drug
Testing of Employees Act; Arizona Medical Marijuana Act; the anti-retaliation
provisions of Arizona workers’ compensation; Arizona Employment Protection Act;
Arizona state wage payment laws including the Arizona Wage Act, Arizona Minimum
Wage Act, and Arizona Equal Pay Act; wage claims of all types, including, but
not limited to, those for non-payment, late payment, overtime, rest periods,
meal periods, bonuses, deductions, wage statements, and/or penalties; wrongful
termination in violation of public policy; unfair business practices; any other
local, state, or federal statute, regulation, or ordinance; any contract,
express or implied; any covenant of good faith and fair dealing, express or
implied; any state or federal whistleblower statute or regulation; any tort; any
legal restriction on AXON’s right to terminate Employee; and/or other common law
or statutory causes of action Employee may now have, has had, or could have been
alleged as of the Effective Date. Employee understands that Employee is not
releasing or giving up any claims for any events or actions that happen after
he/she signs this Release.


(i)
Employee promises and covenants not to file, commence, or initiate any suits,
grievances, demands, or causes of action against the Released Parties on the
basis of any claim released herein.



(ii)
This Release includes any claims that Employee’s spouse, agents, heirs, or
assigns, if any, may have against the Released Parties, including those arising
from or in any way related to Employee’s work and/or employment with AXON and/or
the Released Parties.



(iii)
It is understood and agreed that this is a full, complete and final general
release of any and all claims, as described herein, and that Employee and AXON
agree that it shall apply to all unknown, unanticipated, unsuspected and
undisclosed claims, demands, liabilities, actions or causes of action, in law,
equity or otherwise, as well as those which are now known, anticipated,
suspected or disclosed.



(iv)
This Release does not apply to any claim Employee may have under the workers’
compensation or unemployment compensation statutes or any other claim, which, as
a matter of law, cannot be released by private agreement.



(1)
This Release does not limit Employee’s ability to communicate with any
applicable government agencies or otherwise participate in any manner in any
investigation or proceeding that may be conducted by any government agency. This
Release is not intended to affect the rights and responsibilities of government
agencies to enforce the laws within their jurisdiction, including but not
limited to the Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration (“OSHA”), the Arizona Division of Occupational Safety and Health
(“ADOSH”), the Securities and Exchange Commission (“SEC”), the Civil Rights
Division of the Arizona Attorney General Office (“ACRD”), or any other
applicable local, state, or federal agency. This means that by signing this
Release, Employee may still exercise his/her protected right to file an
administrative charge with, or participate in an investigation or proceeding
conducted by, a local, state, or federal government agency. However, if a
government agency commences an investigation or other legal action against the
Released Parties on Employee’s behalf, Employee specifically waives and releases
his/her right to recover monetary damages or other benefits or remedies of any
sort whatsoever arising from the governmental action (including any legal
action, agency charge, lawsuit, claim, proceeding, or investigation against the
Released Parties). The aforementioned waiver of monetary damages and other
benefits or remedies does not apply to the Securities Exchange Act of 1934 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act, if applicable.
Employee acknowledges that






--------------------------------------------------------------------------------





this Release may be used by the Released Parties as a defense to any actions
taken by Employee that may be in violation of this Release.


(v)
Employee represents that he/she has not filed any charge or complaint with, or
participated in, an investigation or proceeding conducted by the EEOC, NLRB,
OSHA/ADOSH, SEC, ACRD or any other local, state, or federal government entity or
agency. Employee specifically acknowledges and represents that he/she has
already disclosed to the Company any and all information, if any, regarding any
action or inaction that he/she reasonably believes, or believed to be, taken by
the Released Parties and in violation of law. To the extent Employee has not
made such disclosures to date, Employee represents such information, if any,
does not or did not exist to disclose now or in the future.



(b)
Waiver of Age Discrimination in Employment Claims. As noted above, this Release
is intended to release and discharge all claims Employee may have under the Age
Discrimination in Employment Act (“ADEA”). To satisfy the requirements of the
Older Workers’ Benefits Protection Act (“OWBPA”), Employee acknowledges the
following:



(i)
Employee has read and understands the terms of this Release. Employee
acknowledges that he/she has 21 calendar days from receipt of this Release to
consider whether to sign this Release and that Employee may sign the Release any
time within this time period. If Employee signs before the 21-day period
expires, Employee does so to expedite the Release and waives the right to take
the remaining days to consider the Release. Employee understands and agrees that
the Release will be automatically revoked and withdrawn if not accepted and
delivered to Human Resources at the Company’s address with a copy to
Legal@Axon.com within 21 calendar days after receipt.



(ii)
Employee can revoke Employee’s signature any time within seven (7) calendar days
after signing it. To revoke Employee’s signature pursuant to the OWBPA, Employee
must do so in writing, sent to Human Resources at the Company’s address with a
copy to Legal@Axon.com before the expiration of the seven-day period. If
Employee’s signature is not revoked at the expiration of the seven days, this
Release will be enforceable and irrevocable.



(iii)
Employee agrees that this Release is not effective and no money will be paid or
owed towards the Severance Benefits until all of the following have occurred:
(1) Employee signs the Severance Release in the time period identified in this
section above; and (2) the 7-day revocation period contained in this section has
passed; and (3) Employee has not revoked Employee’s signature during this time
period (hereinafter the “Effective Date”). If Employee does not timely sign
and/or revokes this Release, then this Release shall be null and void, and no
payments shall be made and/or due under this Release.



(iv)
Employee understands that this waiver and release does not apply to any rights
or claims that may arise after execution date of this Release. Employee has been
advised hereby that Employee has the right to consult with an attorney, if
desired, prior to executing this Release and acknowledges that he/she has
received all advice Employee deems necessary concerning this Release.



2.Confidentiality of Release. Employee agrees to treat all terms and conditions
contained herein and all discussions leading up to this Release as strictly
confidential and will not disclose them to anyone other than his/her (if
applicable) respective attorneys, his/her spouse, his/her tax preparers,
government agencies who have specifically requested a copy of this Release, to
individuals necessary for the Company to effectuate payment, or as otherwise
required by law (“Authorized Individuals”). Employee agrees he/she will not
disclose or publish or cause to be disclosed or published the existence, amount
of, or content of the terms of this Release,





--------------------------------------------------------------------------------





except to Authorized Individuals. If Employee discloses any such information to
Authorized Individuals, he/she will advise that person or entity of the terms of
the confidentiality provision of this Release and require their consent to
comply with that agreement, to the extent permissible by law. The
confidentiality of the terms and conditions contained herein is part of the
consideration inducing the Company to enter into this Release. Employee agrees
that this provision is a material provision to the Release, and that the Company
would not have entered into this Release, but for the inclusion of this
provision. Employee shall not disclose any information regarding this Release to
individuals other than the Authorized Individuals, unless advance written
authorization has been received by Employee from the CEO of AXON. Violation of
this section will constitute a material breach of the Release and entitle the
Company to pursue all remedies at law including seeking damages (including but
not limited to the amount paid pursuant to this Release) and injunctive relief
without posting bond with a court of competent jurisdiction to restrain any
further violations of this Release.


3.Nondisparagement. Employee covenants and agrees that he/she will not
communicate any false and derogatory statements about the Released Parties in
any manner whatsoever, including oral and/or written statements and comments on
social networking, blogs, or internet websites. 


4.References. The Company agrees to provide an employment reference for
Employee. Specifically, the Company will only confirm Employee’s dates of
employment, job title, salary, and will communicate that he/she left on amenable
terms. If any third party (e.g., prospective employer, lender) wishes to verify
Employee’s employment with the Company, Employee shall advise that person or
entity to contact the Company’s Human Resources Department. The Company may
designate another contact for Employee to direct reference requests, at the
Company’s sole discretion.


5.Return of Company Property. Employee affirms that he/she has returned all
Company property to the Company as of the date this Release is executed,
including but not limited to files, documents, records, copies, confidential
information, Company-provided credit cards, keys, uniforms, computers, phones,
equipment, and tools.


6.Entire Release. This Release constitutes the full and complete understanding
of the Parties. There are no other agreements or representations, written or
oral, pertaining to the subject matter hereof, and the Release supersedes any
and all prior understandings, representations, warranties, and agreements
between the parties pertaining to the subject matter hereof. The Parties may
modify this Release only in a writing signed by all Parties.


7.Acknowledgment. Employee acknowledges and agrees that he/she has read this
Release in full; that he/she has had reasonable time to consider its terms; that
he/she has been advised to consult with an attorney regarding this Release; and
that he/she has signed this Release without coercion and of his/her own free
will, knowingly and voluntarily, understanding its terms, and understanding the
final and binding effect of execution of this Release. Employee understands that
this Release is a FULL RELEASE AND WAIVER OF ALL CLAIMS against the Released
Parties.


9.     No Reapply. Employee acknowledges that the relationship with the Company
has been severed and, therefore, agrees not to apply for, seek employment, seek
work, nor accept employment with, the Company or any of its affiliated
companies. Employee further acknowledges he/she will not seek work as a
consultant, independent contractor, or temporary worker with the Company.
10.    Assignment. The rights and obligations of the Released Parties and/or
AXON shall inure to the benefit of their successors and assigns. Employee’s
rights and obligations under this Release may not be assigned by Employee
without prior written consent by the CEO of AXON. Employee affirms he/she has
not assigned any of his/her rights or obligations under this Release as of the
Effective Date.
11.    Governing Law and Jurisdiction. The rights, obligations, and remedies, as
specified under this Release, shall be interpreted and governed in all respects
by the laws of the State of Arizona. The Parties agree that any action or
proceeding initiated to enforce this Release shall be brought solely in the
state or federal district court within Maricopa County in the State of Arizona,
and the Parties hereby irrevocably submit to the exclusive jurisdiction of





--------------------------------------------------------------------------------





these courts. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS RELEASE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS RELEASE.
12.    Attorneys’ Fees and Costs. Both Parties will bear their own costs,
attorneys’ fees and other expenses incurred in connection with the preparation
and/or review of this Release. Should Employee or the Released Parties (which
specifically includes AXON) employ an attorney to enforce any of the provisions
of this Release, or to recover damages for the breach of any terms of this
Release, the prevailing party shall be entitled to recover all reasonable costs,
damages and expenses, including attorneys’ fees incurred or expended in
connection therewith. The phrase “prevailing party” shall mean the party who is
determined in the proceeding to have prevailed or who prevails by dismissal,
default, judgment, or otherwise.
13.    No Admission of Liability. This Release is not to be construed as an
admission of liability by the Released Parties. Employee agrees, admits, and
acknowledges that no representation of fact or opinion has been made by any
Released Party or such representative, either jointly, individually, or
collectively, to induce this Release. Employee agrees that the Released Parties
have not admitted liability or wrongdoing of any sort, and that the Released
Parties have not made any representation as to liability or wrongdoing of any
sort.
14.    Severability. If any provision of this Release is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event that any provision is held illegal, invalid, or unenforceable, such
provision shall be limited, deleted, or severed so as to affect the intent of
the Parties to the fullest extent permitted by applicable law and the validity
and enforceability of the remaining provisions shall not be affected.
15.    Cooperation. The Parties agree to cooperate fully, execute any
supplementary documents, and take all additional actions that might be necessary
or appropriate to give full force and effect to the basic terms and intent of
this Release.
16.    Counterparts. This Release may be executed in counterparts, one or more
of which may be facsimiles or PDFs, but all of which shall constitute one and
the same Release.
EMPLOYEE HAS CAREFULLY READ THE FOREGOING RELEASE, HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY, KNOWS AND UNDERSTANDS THE CONTENTS OF THIS RELEASE, AND SIGNS
THIS RELEASE VOLUNTARILY AND AGREES TO ABIDE BY ITS TERMS.


IN WITNESS WHEREOF, the Parties have hereby approved and executed this Release
as of December 1, 2017.
AXON ENTERPRISE, INCORPORATED


______________________________________
[________________]
Its: [________________]


EXECUTIVE
_______________________________________
Douglas Klint







